Citation Nr: 1302951	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  10-17 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 



INTRODUCTION

The Veteran served on active duty at least from July 1950 to May 1954, and from August 1958 to August 1968, and from October 1968 to March 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a Travel Board hearing in November 2012; however, he failed to appear, or to provide any explanation for his absence.  As such, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (2012).
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence is at least in equipoise as to whether the Veteran's current tinnitus is causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to notify and assist in regards to the claim decided herein, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be awarded for a current disability arising from a disease or injury incurred in, resulting from or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  When there is an approximate balance of positive and negative evidence, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

The Veteran contends that he is entitled to service connection for tinnitus.  Specifically, he indicated that he was exposed to loud noises while aboard ship in the U.S. Navy.  He reported that since service, he experienced a noise described as a ringing, humming, whistling, and cricket sound in his ears.  

Service treatment records show that in July 1950 the Veteran denied having severe eye, ear, nose or throat trouble, and on examination his ears were normal with whispered voice test 15/15.  In May 1954 the Veteran's ears were normal, and whispered voice test was 15/15; however, audiometry testing was not performed.  A February 1971 treatment record indicated there was no tinnitus.  An August 2008 audiological consult indicated that the Veteran reported significant noise exposure during military service, and that he reported experiencing constant tinnitus.  

The Veteran was afforded a November 2008 VA audiological examination wherein his claims folder was reviewed.  He discussed military noise exposure to include to blowers, fire and boiler rooms without hearing protection; civilian noise exposure to electrical hand tools, lawn mower, and chain saw; and recreational noise exposure from hunting pre-service and a motorcycle post-service.  He reported that hearing protection was not worn in service, or after, with the exception of during the use of hand tools, chain saw, or lawn mower.  The Veteran reported a positive history of constant, bilateral tinnitus.  He indicated that he could not remember the exact time of onset, but guessed that his tinnitus occurred sometime in the 1970s.  He described his tinnitus as a ringing, humming, whistling or cricket sound that was moderately severe, and at times affected his hearing.   

The examiner indicated that military noise exposure was conceded, but was not particularly significant, with constant exposure to blowers only during the first 4 years of service.  The examiner observed that the Veteran's audiogram performed 2 years and 10 months prior to separation showed hearing within normal limits, and that even following the majority of his reported noise exposure, the Veteran did not report the onset of hearing loss in service.  The examiner indicated that most of the Veteran's thresholds were consistent with age norms with thresholds a little beyond norms only at 4000 Hz with potential non-military etiologies, including aging, high blood pressure, and occupational and recreational noise exposure.  As such, the examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of his military noise exposure, and more likely due to non-military etiologies.  The examiner indicated that it would be speculative to allocate a degree of the Veteran's current tinnitus to each of these varying etiologies.  

In April 2009 the Veteran emphasized that he was a Diver 2nd Class/Scuba in service, and that he dove from 1963 to 1964, and from 1964 to 1966.  He indicated that he was taken out of diving due to explosive sinus attacks, which he believed had affected his hearing.  He denied occupational noise exposure as an electrician for a new residential development.  He reported that his only recreational noise exposure was mowing the grass, during which he wore earmuffs.  

In April 2010 the Veteran explained that on retiring from the Navy in 1974, he was self-employed as an electrician, and that he worked on new homes where the construction process could not take place until he completed the wiring in the shell of a home, such that he was not exposed to loud noises.  He explained that his recreational hunting occurred prior to service.  He contrasted this with his military noise exposure for 20 years.  He specifically indicated that while on the Aircraft Carrier for 4 years he was constantly around the blowers, and noises in the boiler room, which he believed caused his tinnitus.  

The record on appeal includes the Veteran's statements of ringing in his ears since service.  The Board finds that the Veteran's statements in regards to his difficulty with a ringing, humming, whistling, or cricket-sound in his ears are both competent and credible.  With respect to the question of competency, the Board notes that ringing in the ears is the kind of condition lay testimony is competent to describe.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).

Additionally, the Board finds that the Veteran's statements of ringing in his ears since service are credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Although the Veteran has reported his tinnitus as beginning at different times, this is not inconsistent when considered in light of his explanation at the examination that he was uncertain as to the onset of the tinnitus, and the possible reasoning that if the tinnitus was there in the 1950s it would have certainly been present during the 1970s.  The Veteran's reported history regarding a ringing in his ears since service is assigned more probative weight than the VA examiner's opinion that focused on a lack of reported or measured hearing loss in service, and minimized the Veteran's reported in-service noise exposure when compared to civilian occupational and recreational noise exposure, without the benefit of the Veteran's subsequent explanations regarding the minimal noise exposure incurred occupationally as compared to the constant exposure to noise in service.

As the evidence is at least in equipoise regarding the tinnitus, the benefit-of-the-doubt doctrine is applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert at 55-57 (1990).  Consequently, the Board finds the evidence of record supports service connection for the Veteran's tinnitus.  

ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss caused by noise incurred in service.  His contentions regarding noise exposure are as discussed above.  In addition, he indicated that since service, he has experienced difficulty hearing and understanding what others said, as well as difficulty when background noise was present, difficulty hearing the television and radio, and difficulty understanding what was said on the telephone. 

In addition to the above service treatment records discussed, in August and September 1959 the Veteran was treated for right ear otitis.  In October 1964 the Veteran had external otitis.  Health records show that in May 1963, February 1965 and January 1966 the Veteran was considered physically qualified for diving; however, in August 1966 the Veteran was disqualified for diving duty, and examination indicated that he experienced chronic sinusitis.  

An October 1968 audiogram, reveals pure tone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
0
0
0
-
10
LEFT
0
0
0
-
5
 
In February 1971 the Veteran was seen for dizziness and trouble with his balance.  It was indicated that his tympanic membranes and canals were clear, and ear drums were refractible.  Notes also indicated no decrease in hearing but a long history of sinus disease.  

A May 1971 audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
5
5
5
-
10
LEFT
5
5
0
-
5

There is also an undated audiogram, which graphical results, in this case, are not easily interpreted by the Board. 

An August 2008 audiological consult indicated that the Veteran reported significant noise exposure during military service, and that he currently experienced difficulty hearing.  The Veteran denied a history of familial hearing loss, sudden hearing loss, ear surgeries, drainage, or perforated tympanic membrane.  Audiogram indicated normal hearing through 1000Hz, and a mild loss through 3000Hz, with severe high frequency sensorineural hearing loss in both ears.  The examiner noted that the classic characteristics of noise-induced hearing loss were present, and that considering the Veteran's reported in-service noise trauma, it was plausible that the hearing loss was at least in part caused by in-service noise exposure.  

At a November 2008 VA audiological examination, the Veteran reported that his hearing loss had become noticeable approximately 20 years earlier.  He reported military noise exposure to blowers for approximately 4 years, and fire and boiler rooms intermittently for the remainder of service, all without hearing protection.  He reported civilian noise exposure to to electrical hand tools and riding a motorcycle without hearing protection, and lawn mower, chain saw and other lawn tools with hearing protection.  He indicated that prior to service he hunted without hearing protection.  

Audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
20
25
30
45
65
LEFT
20
25
30
35
55

Relying on the reasoning discussed above, to include military noise exposure that was not considered particularly significant, normal in-service audiogram and lack of reports of hearing loss in service, current hearing thresholds mostly consistent with age norms, and other potential non-military etiologies, the examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of military noise exposure, and more likely due to non-military etiologies.  The examiner indicated that it would be speculative to allocate a degree of the Veteran's current hearing loss to each of these varying etiologies.  

Subsequent to the VA examination, the Veteran emphasized that he was a Diver 2nd Class/Scuba from 1963 to 1964, and 1964 to 1966, but ceased diving due to sinus attacks, which he believed had affected his hearing.  He denied occupational noise exposure, indicating that he was an electrician for a new residential development and that construction did not begin until he completed the wiring in the shell of a home, such that he was not exposed to loud noises.  He reported that his only recreational noise exposure was mowing the grass, during which he wore earmuffs, contrasted with his military noise exposure, to include on the Aircraft Carrier for 4 years when he was constantly around blowers, and noises in the boiler room.  In light of the above, another VA examination would be of assistance to the Board.  The examiner should address the nature, extent, and etiology of the Veteran's bilateral hearing loss in light of the Veteran's credible assertions regarding in-service noise exposure, as well as documented sinus problems, which he believes may have led to hearing loss.  

In addition, while on remand, any available outstanding VA treatment records should be associated with the record.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder all VA treatment records, and in particular, any record of treatment for, or evaluation of the Veteran's bilateral hearing loss.  If no such records are available, a formal finding to that effect should be associated with the record.

2.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his bilateral hearing loss from a VA examiner.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  

The examiner should specifically accept as true the Veteran's statements regarding in-service noise exposure.  The examination must include appropriate audiometric and speech discrimination testing of both ears.  The examiner should provide a discussion of the Veteran's in-service noise exposure, and any effects of in-service sinus problems in regards to the hearing loss experienced by the Veteran.  The examiner should provide an opinion as to whether it is at least as likely as not that any current bilateral hearing loss is related to service, to include the in-service notations of otitis and sinusitis and his time spent diving during service.

3.  Advise the Veteran in writing that it is his responsibility to report for any VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  Thereafter, review the claims folders and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed.  Review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient, implement corrective procedures. 

5.  Following any additional indicated development, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


